DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed March 29, 2021.
	Claims 1-20 are pending.  Claims 1, 10 and 19 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on April 21, 2021.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on March 29, 2021.  This IDS has been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited each of the plurality of first transistors has a second terminal connected to a pre-select line, and each of the plurality of second transistors has a second terminal connected to a sensing line, wherein at least one of the plurality of first transistors having a first terminal connected to a respective word-line of the plurality of word-lines has a control terminal connected to a control terminal of at least one of the plurality of second transistors having a first terminal connected to an adjacent word-line of the plurality of word-lines, respectively, in combination with the other limitations.
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited word-line select circuit configured to, in response to a plurality of global word-line select signals that are different from each other, determine whether to start reading a target memory cell connected to a target word-line and whether to apply a voltage of the target word-line to a sensing line, in combination with the other limitations.
With respect to independent claim 19, there is no teaching or suggestion in the prior art of record to provide the recited steps of applying a word-line pre-charge voltage to the target word-line, in response to a first global word-line select signal and a first local word-line select signal, and determining a program state of the target memory cell through at least one adjacent word-line that is adjacent to the target word-line, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825